DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
 Paragraphs 22 in the specification of applicant’s publication is directed to deceased person’s mouth closure. This subject matter is extraneous to a claimed food cooking device and apparently drawn to a different invention.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the term “may” which is equivocal and indefinite. Correction is requested.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1,2,4-14 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Yosuke (JP 2015/73797 translation PTO) .

Yosuke discloses for claim 1: 1. An apparatus for cooking noodles(abstract), the apparatus comprising: a top layer; a bottom layer, 5enclosure seals for attaching the top layer to the bottom layer around the circumference of the apparatus(fig 1-3 show top and bottom layers with seal 5,15,page 4 bottom –rectangular and seams in fig 2-3). the enclosure seals creating an interior pocket within the top layer and the bottom layer(1,2,11, page 3 middle –sealed,flap 5,page 2 middle-bag): an insertion point creating an opening to access the interior pocket(abstract,fig 1-3). wherein the insertion point being large enough to accommodate a noodle in at least one 10orientation(abstract,fig 1-3,abstract,page 2 middle –opening,page 4 top –filled container,page 4 top bag –shaped…strait dry noodles); and an opening disposed on the top and/or the bottom layer, (abstract,fig 1-3,abstract,page 2 middle –opening,page 4 top –filled container,11 –bag-shaped) wherein the opening permitting liquid and/or gasses to enter and/or exit the interior pocket of the apparatus(page 4 top immersed in water,drained and boiled); wherein, the apparatus prevents the noodles that are placed within the apparatus 15from sticking to each other during the cooking process(page 2 top excellent food,delicious,chopsticks for lifting,page 3 top,middle -without sticking,implicit). 

    PNG
    media_image1.png
    798
    416
    media_image1.png
    Greyscale

2. The apparatus of claim 1, further comprising a drainage element (112(f))for permitting liquid and/or gases to enter and/or exit the apparatus(abstract,fig 1-3,abstract,page 2 top –drain, middle –opening,page 4 top –filled container,11 –bag-shaped,17).  
204. The apparatus of claim 1, wherein multiple interior pockets may be disposed within the apparatus(bulging portion 7 is not limited to one,page 4 bottom,fig 1).  
5. The apparatus of claim 1, further comprising a middle layer disposed between the top layer and the bottom layer, the middle layer creating additional interior pockets within the apparatus(page 4 top shape not limited,page 2 middle,bulging portion 7 is not limited to one,page 4 bottom,fig 1).  
256. The apparatus of claim 1, wherein the enclosure seals prevent liquids and/or gases from entering and/or exiting the apparatus through the enclosure seals (abstract, page 3 middle –sealed,flap 5,page 2 middle-bag,17 page 5).  

8. The apparatus of claim 7, wherein the enclosure mechanism further comprising a flap5,15 that 30folds over the top layer at the insertion point to prevent a noodle from exiting the apparatus(abstract).  
9. The apparatus of claim 1, wherein a plurality of openings are disposed on the top layer and the bottom layer 5,15,7(page 5 middle perforation for chopsticks,17).  
10. The apparatus of claim 1, wherein the openings are smaller than the length and the width of the noodle, the opening designed to prevent the noodle from exiting the apparatus through the opening(fig 1-3,page 3 bottom deeper than length,page 4 top bag shape).  
11. The apparatus of claim 1., wherein the top layer and the bottom layer serve as retention 5portions to prevent the noodle from contacting other noodles that may be nearby(page 3 top,middle -without sticking,implicit).  
12. The apparatus of claim 1. further comprising a lifting element (112(f))for lifting the apparatus from a cooking enclosure 5,15.  
13. The apparatus of claim 12. wherein the lifting apparatus may be comprised of a hook that may mate to a kitchen utensil 5,15.  
1014. The apparatus of claim 1. wherein the top and bottom layers are comprised of flexible material page 5 middle –flexible, page 4 bottom, page 2 bottom).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yosuke (JP 2015/73797 translation PTO) in view of Oe et al (JP 2017/113608) and DeBusser (US 9346603) Gray (US 10517323).
3. The apparatus of claim 1, further comprising a connection element (112(f))connecting the apparatus to other apparatuses along an edge of the apparatus.  
The claim differs in a connection element.
However Oe et al (JP 2017/113608) in fig 1-16 and DeBusser (US 9346603) in the abstract and fig 4a,b and  Gray (US 10517323) in abstract, fig 9,10 teach a connecting element to be conventional.
The advantage is efficient processing.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Yosuke by providing a connecting element as taught by Oe and DeBusser and Gray as a conventional feature for efficient processing.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761